DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01/04/2021.
Claims 2-3, 7-8, 12-13, 17-18 are cancelled.
Claims 1, 4-6, 9-11, 14-16, 19-20 are currently pending and have been allowed. 
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Title
SYSTEMS AND METHODS FOR COLOR COORDINATION OF SCANNED PRODUCTS



Reasons for Allowance
Claim Eligibility
The amendment to independent claims 1, 6, 11, and 16 integrate the abstract idea into a practical application, thereby directing the claims to eligible subject matter. Representative claim 1 recites the following additional elements:
the control module being configured 
to…display on the display device
(i) a sample product section that includes an icon corresponding to the carpet and a name of the carpet product,
(ii) a color selection section that shows the plurality of preselected coordinating paint colors for the carpet product,
(iii) a selected color section that shows a selected paint color from the plurality of pre selected coordinating paint colors, a color name of the selected paint color, and a color identification number of the selected paint color, and 
(iv) a simulated environment including a sample room including a carpet corresponding to the carpet product and having a plurality of selectable surfaces including a wall of the sample room and a trim of the sample room,
the control module being further configured 
to receive with the input device a first selected paint color from the plurality of preselected coordinating paint colors, 
to update the selected color section to show the first selected paint color, 
to receive with the input device a first selected surface from the plurality of selectable surfaces of the sample room, 
to update the simulated environment to display the first selected paint color on the first selected surface of the sample room with carpeting corresponding to the carpet product, 
to receive with the input device a second selected paint color from the plurality of preselected coordinating paint colors, 
to update the selected color section to display the second selected paint color…
These additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as recited goes beyond describing a generic simulated environment and recites the specific way the manner in which the selected paint color on the selected surface is updated and displayed to a user. Independent claims 6, 11, and 16 are directed to eligible subject matter for similar reasons.

Claim Allowability
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to color coordination systems and methods that allow a user to scan a barcode of a carpet sample, prompting the system to look up and retrieve a predetermined set of coordinating colors for the scanned product.  The color coordination system also displays a simulated environment with the scanned product and selectable surfaces that recolored with the predetermined set of coordinating colors.  As explained below, the amendment to independent claims 1, 6, 11, and 16 teach novel and non-obvious features which 
Caruso describes a home décor color matching system wherein an indicator of a home décor item is presented to the system, which identifies and displays other home décor items having colors that coordinate with the presented item.  Caruso does not disclose limitations related to the claimed “simulated environment” including:
(iv) a simulated environment including a sample room including a carpet corresponding to the carpet product and having a plurality of selectable surfaces including a wall of the sample room and a trim of the sample room,
the control module being further configured 
to receive with the input device a first selected paint color from the plurality of preselected coordinating paint colors, 
to update the selected color section to show the first selected paint color, 
to receive with the input device a first selected surface from the plurality of selectable surfaces of the sample room, 
to update the simulated environment to display the first selected paint color on the first selected surface of the sample room with carpeting corresponding to the carpet product.
Damy describes a wall art system which facilitates custom creation of wall décor using an interactive wall art environment in a simulated furnished room.  Damy is concerned with wall art arrangements and does not disclose amendments related to a carpet product or a second selected surface, including:
(iv) a simulated environment including a sample room including a carpet corresponding to the carpet product 
the control module being further configured 
… to update the simulated environment to display the first selected paint color on the first selected surface of the sample room with carpeting corresponding to the carpet product,
… to receive with the input device a second selected surface from the plurality of selectable surfaces of the sample room, and to update the simulated environment to additionally display the second selected paint color on the second selected surface of the sample room with carpeting corresponding to the carpet product, the first selected surface being one of the wall of the sample room and the trim of the sample room and the second selected surface being the other of the wall of the sample room and the trim of the sample room.
	Therefore the combination of Caruso in view of Damy fails to teach independent claims 1, 6, 11, and 16.  The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Liu) describes a web-based communication tool to help client express design ideas using computer graphics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                 
/RESHA DESAI/Primary Examiner, Art Unit 3625